Taliaferro, J.
The defendant was found guilty of the crime of murder and sentenced to hard labor in the penitentiary for life. He *298has appealed. On trial of the case the district attorney offered in evidence the coroner’s inquest held over the body of the deceased. It was objected to on the part of the defendant, on. the ground that the signatures of the pretended jurors was not verified as the law requires, the same having been made with a cross mart, and no witnesses thereto. The objection was overruled and a bill of exceptions reserved.
The coroner’s inquest was signed by the coroner, and duly certified to by him. The jurors signed by making their cross mark, and the whole was certified to by the coroner, who is a sworn officer. His certificate of the signatures of the jurors is sufficient.
Judgment affirmed.